DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, 13 and 22-27 drawn to a method, classified in class G06Q 20/40145.
II.	Claim 32 drawn to a method, classified in class G06F 16/335.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as: checking the information from the individual for identification; providing the identification information….; checking the selected record…; performing at least one…; See MPEP § 806.05(d).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Claims 1-5, 13 and 22-27 are elected due to their similarity to the prior examined claims. Accordingly, claim 32 is withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and 

Status of Claims
Claims 1-5, 13 and 22-27 have been examined. 
Claims 29-32 are non-elected claims.
Claims 6-12, 14-21, 28 are canceled by the Applicant.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are directed to an improvement in a computer system itself, and because the claim includes express limitations that accomplish the improvement, the claim is patent-eligible. However, Examiner respectfully disagrees. 
The claims continue to be directed towards an access control. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 13 and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-5, 13 and 22-27 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to access control which is an abstract idea. Specifically, the claims recite setting a matching threshold…; receiving preposition information…; storing the preposition information…; obtaining biographic information…; retrieving stored biometric information, automatically increasing the matching threshold…; computing a percentage match…; and controlling an access device, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps setting a matching threshold, receiving information, retrieving information, increasing a threshold, computing a match and controlling access device  which is a process that deals with commercial or legal interactions because its enforcing See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, information system, local memory, central resource and network, merely use a computer as a tool to perform an abstract idea. Specifically, information system, local memory, central resource and network perform the steps of setting a matching threshold, receiving information, retrieving information, increasing a threshold, computing a match and controlling access device. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
Dependent claims further describe the abstract idea of access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “An access control method, intended for a user….on a distributed information system comprising: setting…; receiving…; storing…; obtaining…; using…; 
Specification discloses: steps are performed by a central resource (See paragraph 60 and Fig 6). Therefore, the above claim limitations make the claim broader than the specification as it is silent what is performing the steps. (In re LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).
Claim 25 recite “claim 1 further comprising adjusting the matching threshold based on a quality of another type of biometric information” Claim 1 from which claim 25 depends recites “automatically increasing the matching threshold”. The specification does not describe adjusting and increasing matching threshold at the same time. 
Specification discloses: For example, a system or device performing the method is programmed to apply a higher match threshold when comparing one type of biometric information if another type of biometric information is missing (See paragraph 0236) but does not describe adjusting matching threshold and increasing matching threshold at the same time.
Claims 2-5, 13 and 22-27 are also rejected as each depends from claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a normal operation” The term "normal" in claim is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “an access device to permit the individual to pass” the scope of the claim is unclear because the access device is not positively recite as part of the method. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 4 depends from claim 1 recites “pass when the percentage match exceeds the matching threshold and not permit the individual to pass when the percentage match does not exceed the matching threshold”. The circumstances recited in claim 1 are one of two possible circumstances that can occur. A situation in which first circumstance occur such as percentage match exceeds the matching threshold would satisfy the requirement of the claim 1 and read on it. However, claim 4 only perform when percentage match does not exceeds the matching threshold and does not recite 
Claims 2-5, 13 and 22-27 are also rejected as each depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, 22 and 27are rejected under 35 U.S.C. 103 as being unpatentable over Sussman (US 20050167484) in view of TAKAGI (US 20120159600) in further view of Chhabra (US 20160180078).
With respect to claim 1 Sussman discloses: 
storing the preposition information as populated information in the memory (See paragraph 0122); 
obtaining biographic information from an individual seeking access (See paragraph 0145, 0147 and 0154-0155);
using biographic information to retrieve from the populated information stored biometric information (See paragraph 0154-0155); 
capturing biometric information of the individual using a sensor to obtain capture biometric information (See paragraph 0152); 
computing a match between biometric information and the stored biometric information (See paragraph 0156-0160); 
controlling an access device to permit the individual to pass when there is acceptable match between biometric information and stored biometric information and not permit when there is no acceptable match between biometric information and stored biometric information (See paragraph 0157 and 0160).
Sussman does not explicitly disclose: setting a matching threshold at a value for a normal operation; receiving prepositional information from a central resource via a network; storing information in local memory of a local environment; automatically increasing the matching threshold above the value for the normal operation after a predetermined criterion is met; computing a percentage match; performing some action when the percentage match exceed the matching threshold or not match the matching threshold. 
TAKAGI discloses: receiving prepositional information from a central resource via a network; storing information in local memory of a local environment (See paragraph 0040); computing a percentage match ; performing some action when the percentage match exceed the matching threshold or not match the matching threshold (See paragraph 0031-0033). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the Sussman reference with the TAKAGI reference in order to perform user authentication locally. 
Sussman in view of TAKAGI does not explicitly disclose: setting a matching threshold at a value for a normal operation; automatically increasing the matching threshold above the value for the normal operation after a predetermined criterion is met; 
Chhabra discloses: setting a matching threshold at a value for a normal operation; automatically increasing the matching threshold above the value for the normal operation after a predetermined criterion is met (See paragraph 0060). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Sussman and TAKAGI references with the Chhabra reference in order to provide strong security. 
In addition with respect to “to obtain captured biometric information”, “to permit the individual to pass when the ….to not permit…” this is intended use language and it has been held claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP2103 I C.

With respect to claims 2-3 and 22 Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. Chhabra discloses increasing matching threshold…after a predetermined criterion met (See paragraph 0060). Sussman in view of TAKAGI and in further view of Chhabra does not disclose different type of predetermined criterion such as biographic information includes name in a predetermined list of names, issue date of a passport of the individual, external factor unrelated to the individual. However, these are obvious matter of design choice because the type of predetermined criteria will not modify the operation of the system/device/computer. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

With respect to claim 4 Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. With respect to “taking an action when the percentage match does not exceed the matching threshold, the action including one of (a) denying… (b) designating a screening…” Claim recite conditional language and it has been held that conditional language does not narrow the claims because they can be omitted. According to MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C).

With respect to claim 5 Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. Chhabra further discloses: determining that the predetermined criterion is met after the obtaining of the captured biometric information (See paragraph 0060).

With respect to claim 13 Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. With respect to “wherein the predetermined criterion comprises one or more of: wanted by law enforcement, restricted mode of transportation, detained departure, additional precautions for travel, screening procedure for the individual or objects associated with the individual” these are nonfunctional descriptive material because it just describing the data comprises in predetermined criterion while data comprises in predetermined criterion is not use to perform any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in 

With respect to claim 27 Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. With respect to “wherein the predetermined criterion is a lack of another type of biometric information different from the capture biometric information” these are nonfunctional descriptive material because it just describing the data comprises in predetermined criterion while data comprises in predetermined criterion is not use to perform any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sussman (US 20050167484) in view of TAKAGI (US 20120159600) in further view of Chhabra (US 20160180078) and Harding (US 20140313007).
With respect to claim 23, Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. Sussman in view of TAKAGI and in further view of Chhabra does not explicitly disclose: analyzing the captured biometric information by: determining whether the captured biometric information meets a threshold for quality to provide a quality determination; responsive to said quality determination, applying a 
In addition with respect to “to provide a quality determination” this is intended use language and it has been held claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP2103 I C.

With respect to claim 24, Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. Sussman in view of TAKAGI and in further view of Chhabra does not explicitly disclose: wherein the matching threshold is dynamically adjusted based on at least one of: a general security level, additional or different 

With respect to claim 25, Sussman in view of TAKAGI and in further view of Chhabra discloses all the limitations. Sussman in view of TAKAGI and in further view of Chhabra does not explicitly disclose: adjusting the matching threshold based on a quality of another type of biometric information. Harding discloses: adjusting the matching threshold based on a quality of another type of biometric information. (See paragraph 0062). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Sussman, TAKAGI and Chhabra references with the Harding reference in order to provide techniques for conditional and situational biometric authentication and enrollment. 

With respect to claim 26, Sussman in view of TAKAGI and in further view of Chhabra and Harding discloses all the limitations. With respect to “wherein the captured biometric information comprises fingerprint information and the other type of information comprises a facial image” these are nonfunctional descriptive material because it just describing the data comprises in biometric information while data contained in biometric information is not use to perform any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685